DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                          MICHAEL DARRIN ZILL,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-1589

                             [ October 1, 2014 ]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562008CF1406A.

   Michael Darrin Zill, Arcadia, Pro Se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Michael Zill appeals the denial of a rule 3.800(a) motion to correct an
illegal sentence. His motion raised two claims: an error in his credit for
time served and a discrepancy between the written sentence and the oral
pronouncement.

   Zill’s rule 3.800(a) motion was filed after the effective date of rule 3.801,
which applies to correction of jail credit. His motion was not under oath
and did not include the content required by rule 3.801(c). The time for
him to file a rule 3.801 motion expired on July 1, 2014. We affirm the
denial of this portion of the order.

   In his second claim Zill alleged that contrary to the court’s oral
pronouncement, the written sentence indicates that count II runs
consecutively to count III, not just consecutively to count I. He alleged the
court orally pronounced a total sentence of eight years and the discrepancy
in the written sentence is causing him to serve nine years. Zill did not
provide copies of the written sentences and the sentencing transcript to
support his claim. In a rule 3.800(a) motion, the burden is on the
defendant to demonstrate entitlement to relief. Johnson v. State, 60 So.
3d 1045 (Fla. 2011); Casteel v. State, 141 So. 3d 624 (Fla. 4th DCA 2014).
Accordingly, we affirm the denial of this claim without prejudice for Zill to
refile his motion with supporting documentation.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2